ANSTEAD, Judge,
concurring specially.
This is the second time this case has been before us. We previously ordered a new trial because of the husband’s inability to attend the final hearing due to his hospitalization. The circumstances of this case are distressing, and the former husband has done a good job of presenting his case for alimony to us. However, I agree with the majority in affirming the trial court’s discretionary decision to deny the disabled husband permanent alimony. Based on the limited reconstructed record before us, we cannot conclude that the trial court abused its discretion in determining the alimony issue. While the husband’s disability is undisputed, the trial court also had evidence that the marriage was of short duration and the wife had a limited ability to support herself and the parties’ child. In other words, while the husband has demonstrated a need, that is offset by the wife’s limited income and earning ability. Under these circumstances I agree that we cannot override the trial court’s judgment call. Cf. Buchman v. Buchman, 382 So.2d 1337 (Fla. 3d DCA 1980).